Title: From Thomas Jefferson to Willink, Van Staphorst & Hubbard, 17 September 1789
From: Jefferson, Thomas
To: Willink, Van Staphorst & Hubbard



Gentlemen
Paris Sep. 17. 1789.

I think myself tolerably certain of leaving this place on the 27th. or 28th. instant. The business for which the 30,000 florins were destined is now in a train of negotiation so that I will ask the favor of you to remit it here in good paper no matter whether at short or long sight, as it will be some time before the money will  be wanted. Make it paiable if you please to Mr. William Short, who is named by our government Chargé des affaires during my absence: and who will carry on this particular business. He will draw on you himself for his salary and the current expences of the legation.
The settlement of all my affairs here on my departure, and the expences of my journey and passage across the sea, which I believe are paid usually in the port of embarkation, will occasion me to draw on you in the course of the present month for 10, or 12000 livres. When on the other side the water my draughts will be inconsiderable; they shall be always accompanied by a letter of advice as usual. I hope to have the pleasure of announcing to you my return in the month of April or May. I have the honor to be with great esteem Gentlemen your most obedt. & most humble servt,

Th: Jefferson

